Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose reciprocal discipline pursuant to Supreme Court Rule 763 is allowed, and respondent Barbara Ann Transki, who has been disciplined in the State of Indiana, is suspended from the practice of law in the State of Illinois for 90 days. Suspension effective October 17, 2005. Respondent Barbara Ann Transki shall reimburse the Disciplinary Fund for any Client Protection payments arising from her conduct prior to the termination of the period of suspension.